Title: To Thomas Jefferson from Abraham Shepherd, 6 December 1806
From: Shepherd, Abraham
To: Jefferson, Thomas


                        
                            To Thomas Jefferson Esquire 
                        President of the United States.Sir
                            
                            Decr. the 6th. 1806
                        
                        
                        At a time when the public mind throughout the Union is agitated with alarming reports respecting the
                            existence and designs of a party hostile to the welfare and prosperity of our country, we deem it a duty incumbent on us
                            to express to the Executive of the Union our attachment to the government of the United States and our confidence in its
                            administration. whatever may be the intention of desperate and abandoned men respecting the destruction of that
                            constitution which has raised us to our present elevated rank among the nations of the world, and which is our only
                            security for the future, we trust they will find very few advocates in the state of Ohio. We express the feelings and
                            opinions of our constituents when we say that no arts of intrigueing men no real or visionary prospect of advantage will
                            ever induce us to sever that bond of Union which is our only security against domestic violence and foreign invasion.
                        Beleiving that the fundamental maxims of rational liberty have guided you in the administration of our
                            government we hesitate not to express our full and entire confidence in your consels and conduct. Enjoying as we now do
                            every blessing which as men and as citizens we could desire and in a country fertile in natures choisest gifts, we should
                            deem it presumptuous indeed to hazard by intestive dissensions these incalculable advantages. 		
                  We trust that public rumour
                            has magnified the danger, but should the design in agitation be as destructive as represented we have no doubt but all
                            fear will shortly be dissipated before the indignation of our citizens
                        That you may long live to enjoy the attachment and respect of the american people is the sincere and
                            unanimous wish of the Legislature of the State of Ohio.
                        
                            Abraham Shepherd
                         Speaker of the house of Representatives
                            Thos. Kirker Speaker of the Senate
                            Attest Wm Dickinson Clk. H.R
                            Attest Thomas Scott clerk to the Senate
                        
                    